UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6136


JAVAN FREDRICK MAYS, a/k/a Von Frederick Mayes, a/k/a Von Mays,

                    Plaintiff - Appellant,

             v.

BRENDA SHEALY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:20-cv-02589-JFA)


Submitted: July 20, 2021                                          Decided: July 23, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Javan Fredrick Mays, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Javan Frederick Mays appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Mays’ 42 U.S.C. § 1983 complaint

under 28 U.S.C. § 1915(e)(2)(B). Limiting our review to the issues raised in the informal

brief, we affirm the district court’s order. See 4th Cir. R. 34(B); Jackson v. Lightsey, 775

F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth

Circuit rules, our review is limited to issues preserved in that brief.”). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2